Exhibit 10.35

 

SVB FINANCIAL GROUP

 

2006 EQUITY INCENTIVE PLAN

 

Amended as of June 29, 2006

 


1.                                       PURPOSES OF THE PLAN. THE PURPOSES OF
THIS PLAN ARE:


 

•                                          to attract and retain the best
available personnel for positions of substantial responsibility,

 

•                                          to provide incentives to individuals
who perform services to the Company, and

 

•                                          to promote the success of the
Company’s business.

 

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares and other stock or cash awards as the
Administrator may determine.

 


2.                                       DEFINITIONS. AS USED HEREIN, THE
FOLLOWING DEFINITIONS WILL APPLY:


 


(A)                                  “ADMINISTRATOR” MEANS THE BOARD OR ANY OF
ITS COMMITTEES AS WILL BE ADMINISTERING THE PLAN, IN ACCORDANCE WITH SECTION 4
OF THE PLAN.


 


(B)                                 “AFFILIATE” MEANS ANY CORPORATION OR ANY
OTHER ENTITY (INCLUDING, BUT NOT LIMITED TO, PARTNERSHIPS AND JOINT VENTURES)
CONTROLLING, CONTROLLED BY, OR UNDER COMMON CONTROL WITH THE COMPANY.


 


(C)                                  “APPLICABLE LAWS” MEANS THE REQUIREMENTS
RELATING TO THE ADMINISTRATION OF EQUITY-BASED AWARDS UNDER U.S. STATE CORPORATE
LAWS, U.S. FEDERAL AND STATE SECURITIES LAWS, THE CODE, ANY STOCK EXCHANGE OR
QUOTATION SYSTEM ON WHICH THE COMMON STOCK IS LISTED OR QUOTED AND THE
APPLICABLE LAWS OF ANY FOREIGN COUNTRY OR JURISDICTION WHERE AWARDS ARE, OR WILL
BE, GRANTED UNDER THE PLAN.


 


(D)                                 “AWARD” MEANS, INDIVIDUALLY OR COLLECTIVELY,
A GRANT UNDER THE PLAN OF OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS,
STOCK APPRECIATION RIGHTS, PERFORMANCE UNITS, PERFORMANCE SHARES AND OTHER STOCK
OR CASH AWARDS AS THE ADMINISTRATOR MAY DETERMINE.


 


(E)                                  “AWARD AGREEMENT” MEANS THE WRITTEN OR
ELECTRONIC AGREEMENT SETTING FORTH THE TERMS AND PROVISIONS APPLICABLE TO EACH
AWARD GRANTED UNDER THE PLAN. THE AWARD AGREEMENT IS SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN.


 


(F)                                    “BOARD” MEANS THE BOARD OF DIRECTORS OF
THE COMPANY.

 

1

--------------------------------------------------------------------------------


 


(G)                                 “CAUSE” MEANS:


 


(I)                                     AN ACT OF EMBEZZLEMENT, FRAUD,
DISHONESTY, OR BREACH OF FIDUCIARY DUTY TO THE COMPANY; OR


 


(II)                                  A DELIBERATE DISREGARD OF THE RULES OF THE
COMPANY WHICH RESULTS IN LOSS, DAMAGE OR INJURY TO THE COMPANY, OR


 


(III)                               ANY UNAUTHORIZED DISCLOSURE OF ANY OF THE
SECRETS OR CONFIDENTIAL INFORMATION OF THE COMPANY, OR


 


(IV)                              INDUCING ANY CLIENT OR CUSTOMER OF THE COMPANY
TO BREAK ANY CONTRACT WITH THE COMPANY OR INDUCING ANY PRINCIPAL FOR WHOM THE
COMPANY ACTS AS AGENT TO TERMINATE SUCH AGENCY RELATIONS; OR


 


(V)                                 ENGAGING IN ANY CONDUCT WHICH CONSTITUTES
UNFAIR COMPETITION WITH THE COMPANY; OR


 


(VI)                              ANY ACT WHICH RESULTS IN THE PARTICIPANT BEING
REMOVED FROM ANY OFFICE OF THE COMPANY BY ANY BANK REGULATORY AGENCY.


 


“CHANGE IN CONTROL” MEANS THE CONSUMMATION OF ANY OF THE FOLLOWING TRANSACTIONS:


 


A MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY OTHER CORPORATION, OTHER THAN
A MERGER OR CONSOLIDATION WHICH WOULD RESULT IN BENEFICIAL OWNERS OF THE TOTAL
VOTING POWER IN THE ELECTION OF DIRECTORS REPRESENTED BY THE VOTING SECURITIES
(“VOTING SECURITIES”) OF THE COMPANY (AS THE CASE MAY BE) OUTSTANDING
IMMEDIATELY PRIOR THERETO CONTINUING TO BENEFICIALLY OWN SECURITIES REPRESENTING
(EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF
THE SURVIVING ENTITY) AT LEAST FIFTY PERCENT (50%) OF THE TOTAL VOTING
SECURITIES OF THE COMPANY, OR OF SUCH SURVIVING ENTITY, OUTSTANDING IMMEDIATELY
AFTER SUCH MERGER OR CONSOLIDATION;


 


THE FILING OF A PLAN OF LIQUIDATION OR DISSOLUTION OF THE CLOSING OF THE SALE,
LEASE, EXCHANGE OR OTHER TRANSFER OR DISPOSITION BY THE COMPANY OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS;


 


ANY PERSON (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE
ACT, OTHER THAN (A) A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN
EMPLOYEE BENEFIT PLAN OF THE COMPANY, OR (B) A CORPORATION OWNED DIRECTLY OR
INDIRECTLY BY THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME
PROPORTIONS AS THEIR BENEFICIAL OWNERSHIP OF STOCK IN THE COMPANY, IS OR BECOMES
THE BENEFICIAL OWNER (WITHIN THE MEANING OF RULE 13D-3 UNDER THE EXCHANGE ACT),
DIRECTLY OR INDIRECTLY, OF THE SECURITIES OF THE COMPANY REPRESENTING FIFTY
PERCENT (50%) OR MORE OF THE VOTING SECURITIES; OR


 


ANY PERSON (AS SUCH TERM IS USED IN SECTIONS 13(D) OR 14(D) OF THE EXCHANGE
ACT), OTHER THAN (A) A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN
EMPLOYEE BENEFIT PLAN OF THE COMPANY, OR (B) A CORPORATION OWNED DIRECTLY OR
INDIRECTLY BY THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME
PROPORTIONS AS THEIR OWNERSHIP OF STOCK IN THE COMPANY, IS OR BECOMES THE
BENEFICIAL OWNER (WITHIN THE MEANING OR RULE 13D-3 UNDER THE EXCHANGE ACT),
DIRECTLY


 

2

--------------------------------------------------------------------------------


 


OR INDIRECTLY, OF THE SECURITIES OF THE COMPANY REPRESENTING TWENTY-FIVE PERCENT
(25%) OR MORE OF THE VOTING SECURITIES OF SUCH CORPORATION, AND WITHIN TWELVE
(12) MONTHS OF THE OCCURRENCE OF SUCH EVENT, A CHANGE IN THE COMPOSITION OF THE
BOARD OCCURS AS A RESULT OF WHICH SIXTY PERCENT (60%) OR FEWER OF THE DIRECTORS
ARE INCUMBENT DIRECTORS. FOR PURPOSES OF THIS DEFINITION, INCUMBENT DIRECTORS
WILL MEAN DIRECTORS WHO EITHER (A) ARE DIRECTORS AS OF THE DATE HEREOF, (B) ARE
ELECTED, OR NOMINATED FOR ELECTION, TO THE BOARD WITH THE AFFIRMATIVE VOTES OF
AT LEAST A MAJORITY OF THE DIRECTORS WHO ARE INCUMBENT DIRECTORS DESCRIBED IN
(A) ABOVE AT THE TIME OF SUCH ELECTION OR NOMINATION, OR (C) ARE ELECTED, OR
NOMINATED FOR ELECTION, TO THE BOARD WITH THE AFFIRMATIVE VOTES OF AT LEAST A
MAJORITY OF THE DIRECTORS WHO ARE INCUMBENT DIRECTORS DESCRIBED IN (A) OR (B)
ABOVE AT THE TIME OF SUCH ELECTION OR NOMINATION. NOTWITHSTANDING THE FOREGOING,
“INCUMBENT DIRECTORS” WILL NOT INCLUDE AN INDIVIDUAL WHOSE ELECTION OR
NOMINATION TO THE BOARD OCCURS IN ORDER TO PROVIDE REPRESENTATION FOR A PERSON
OR GROUP OF RELATED PERSONS WHO HAVE INITIATED OR ENCOURAGED AN ACTUAL OR
THREATENED PROXY CONTEST RELATING TO THE ELECTION OF DIRECTORS.


 


(H)                                 “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED. ANY REFERENCE TO A SECTION OF THE CODE HEREIN WILL BE A
REFERENCE TO ANY SUCCESSOR OR AMENDED SECTION OF THE CODE.


 


(I)                                     “COMMITTEE” MEANS A COMMITTEE OF
DIRECTORS OR OF OTHER INDIVIDUALS SATISFYING APPLICABLE LAWS APPOINTED BY THE
BOARD IN ACCORDANCE WITH SECTION 4 HEREOF.


 


(J)                                     “COMMON STOCK” MEANS THE COMMON STOCK OF
THE COMPANY.


 


(K)                                  “COMPANY” MEANS SVB FINANCIAL GROUP, A
DELAWARE CORPORATION, OR ANY SUCCESSOR THERETO.


 


(L)                                     “CONSULTANT” MEANS ANY PERSON, INCLUDING
AN ADVISOR, ENGAGED BY THE COMPANY OR ITS AFFILIATES TO RENDER SERVICES TO SUCH
ENTITY.


 


(M)                               “DETERMINATION DATE” MEANS THE LATEST POSSIBLE
DATE THAT WILL NOT JEOPARDIZE THE QUALIFICATION OF AN AWARD GRANTED UNDER THE
PLAN AS “PERFORMANCE-BASED COMPENSATION” UNDER SECTION 162(M) OF THE CODE.


 


(N)                                 “DIRECTOR” MEANS A MEMBER OF THE BOARD.


 


(O)                                 “DISABILITY” MEANS TOTAL AND PERMANENT
DISABILITY AS DEFINED IN SECTION 22(E)(3) OF THE CODE, PROVIDED THAT IN THE CASE
OF AWARDS OTHER THAN INCENTIVE STOCK OPTIONS, THE ADMINISTRATOR IN ITS
DISCRETION MAY DETERMINE WHETHER A PERMANENT AND TOTAL DISABILITY EXISTS IN
ACCORDANCE WITH UNIFORM AND NON-DISCRIMINATORY STANDARDS ADOPTED BY THE
ADMINISTRATOR FROM TIME TO TIME.


 


(P)                                 “EMPLOYEE” MEANS ANY PERSON, INCLUDING
OFFICERS AND DIRECTORS, EMPLOYED BY THE COMPANY OR ITS AFFILIATES. NEITHER
SERVICE AS A DIRECTOR NOR PAYMENT OF A DIRECTOR’S FEE BY THE COMPANY WILL BE
SUFFICIENT TO CONSTITUTE “EMPLOYMENT” BY THE COMPANY.


 


(Q)                                 “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED.

 

3

--------------------------------------------------------------------------------


 


(R)                                    “FAIR MARKET VALUE” MEANS, AS OF ANY
DATE, THE VALUE OF COMMON STOCK AS THE ADMINISTRATOR MAY DETERMINE IN GOOD FAITH
BY REFERENCE TO THE PRICE OF SUCH STOCK ON ANY ESTABLISHED STOCK EXCHANGE OR A
NATIONAL MARKET SYSTEM ON THE DAY OF DETERMINATION IF THE COMMON STOCK IS SO
LISTED ON ANY ESTABLISHED STOCK EXCHANGE OR A NATIONAL MARKET SYSTEM. IF THE
COMMON STOCK IS NOT LISTED ON ANY ESTABLISHED STOCK EXCHANGE OR A NATIONAL
MARKET SYSTEM, THE VALUE OF THE COMMON STOCK WILL BE DETERMINED BY THE
ADMINISTRATOR IN GOOD FAITH.


 


(S)                                  “FISCAL YEAR” MEANS THE FISCAL YEAR OF THE
COMPANY.


 


(T)                                    “INCENTIVE STOCK OPTION” MEANS AN OPTION
THAT BY ITS TERMS QUALIFIES AND IS OTHERWISE INTENDED TO QUALIFY AS AN INCENTIVE
STOCK OPTION WITHIN THE MEANING OF SECTION 422 OF THE CODE AND THE REGULATIONS
PROMULGATED THEREUNDER.


 


(U)                                 “NONSTATUTORY STOCK OPTION” MEANS AN OPTION
THAT BY ITS TERMS DOES NOT QUALIFY OR IS NOT INTENDED TO QUALIFY AS AN INCENTIVE
STOCK OPTION.


 


(V)                                 “OFFICER” MEANS A PERSON WHO IS AN OFFICER
OF THE COMPANY WITHIN THE MEANING OF SECTION 16 OF THE EXCHANGE ACT AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER.


 


(W)                               “OPTION” MEANS A STOCK OPTION GRANTED PURSUANT
TO THE PLAN.


 


(X)                                   “PARENT” MEANS A “PARENT CORPORATION,”
WHETHER NOW OR HEREAFTER EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.


 


(Y)                                 “PARTICIPANT” MEANS THE HOLDER OF AN
OUTSTANDING AWARD.


 


(Z)                                   “PERFORMANCE GOALS” WILL HAVE THE MEANING
SET FORTH IN SECTION 11 OF THE PLAN.


 


(AA)                            “PERFORMANCE PERIOD” MEANS ANY FISCAL YEAR OF
THE COMPANY OR SUCH OTHER PERIOD AS DETERMINED BY THE ADMINISTRATOR IN ITS SOLE
DISCRETION.


 


(BB)                          “PERFORMANCE SHARE” MEANS AN AWARD DENOMINATED IN
SHARES WHICH MAY BE EARNED IN WHOLE OR IN PART UPON ATTAINMENT OF PERFORMANCE
GOALS OR OTHER VESTING CRITERIA AS THE ADMINISTRATOR MAY DETERMINE PURSUANT TO
SECTION 10.


 


(CC)                            “PERFORMANCE UNIT” MEANS AN AWARD WHICH MAY BE
EARNED IN WHOLE OR IN PART UPON ATTAINMENT OF PERFORMANCE GOALS OR OTHER VESTING
CRITERIA AS THE ADMINISTRATOR MAY DETERMINE AND WHICH MAY BE SETTLED FOR CASH,
SHARES OR OTHER SECURITIES OR A COMBINATION OF THE FOREGOING PURSUANT TO SECTION
10.


 


(DD)                          “PERIOD OF RESTRICTION” MEANS THE PERIOD DURING
WHICH THE TRANSFER OF SHARES OF RESTRICTED STOCK ARE SUBJECT TO RESTRICTIONS AND
THEREFORE, THE SHARES ARE SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE. SUCH
RESTRICTIONS MAY BE BASED ON THE PASSAGE OF TIME, THE ACHIEVEMENT OF TARGET
LEVELS OF PERFORMANCE, OR THE OCCURRENCE OF OTHER EVENTS AS DETERMINED BY THE
ADMINISTRATOR.


 


(EE)                            “PLAN” MEANS THIS 2006 EQUITY INCENTIVE PLAN.

 

4

--------------------------------------------------------------------------------


 


(FF)                                “RESTRICTED STOCK” MEANS SHARES ISSUED
PURSUANT TO AN AWARD OF RESTRICTED STOCK UNDER SECTION 8 OF THE PLAN, OR ISSUED
PURSUANT TO THE EARLY EXERCISE OF AN OPTION.


 


(GG)                          “RESTRICTED STOCK UNIT” MEANS A BOOKKEEPING ENTRY
REPRESENTING AN AMOUNT EQUAL TO THE FAIR MARKET VALUE OF ONE SHARE, GRANTED
PURSUANT TO SECTION 9. EACH RESTRICTED STOCK UNIT REPRESENTS AN UNFUNDED AND
UNSECURED OBLIGATION OF THE COMPANY.


 


(HH)                          “RULE 16B-3” MEANS RULE 16B-3 OF THE EXCHANGE ACT
OR ANY SUCCESSOR TO RULE 16B-3, AS IN EFFECT WHEN DISCRETION IS BEING EXERCISED
WITH RESPECT TO THE PLAN.


 


(II)                                  “SECTION 16(B)” MEANS SECTION 16(B) OF THE
EXCHANGE ACT.


 


(JJ)                                  “SERVICE PROVIDER” MEANS AN EMPLOYEE,
DIRECTOR OR CONSULTANT.


 


(KK)                            “SHARE” MEANS A SHARE OF THE COMMON STOCK, AS
ADJUSTED IN ACCORDANCE WITH SECTION 14 OF THE PLAN.


 


(LL)                                  “STOCK APPRECIATION RIGHT” MEANS AN AWARD,
GRANTED ALONE OR IN CONNECTION WITH AN OPTION, THAT PURSUANT TO SECTION 7 IS
DESIGNATED AS A STOCK APPRECIATION RIGHT.


 


(MM)                      “SUBSIDIARY” MEANS A “SUBSIDIARY CORPORATION,” WHETHER
NOW OR HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF THE CODE.


 


(NN)                          “SUCCESSOR CORPORATION” HAS THE MEANING GIVEN TO
SUCH TERM IN SECTION 14(C) OF THE PLAN.


 


3.                                       STOCK SUBJECT TO THE PLAN.


 


(A)                                  STOCK SUBJECT TO THE PLAN. SUBJECT TO THE
PROVISIONS OF SECTION 14 OF THE PLAN, THE MAXIMUM AGGREGATE NUMBER OF SHARES
THAT MAY BE AWARDED AND SOLD UNDER THE PLAN IS 3,000,000 SHARES PLUS (I) ANY
SHARES WHICH HAVE BEEN RESERVED BUT NOT ISSUED UNDER THE COMPANY’S 1997 EQUITY
INCENTIVE PLAN (THE “1997 PLAN”) AS OF THE DATE OF STOCKHOLDER APPROVAL OF THIS
PLAN AND (II) ANY SHARES SUBJECT TO STOCK OPTIONS OR SIMILAR AWARDS GRANTED
UNDER THE 1997 PLAN THAT EXPIRE OR OTHERWISE TERMINATE WITHOUT HAVING BEEN
EXERCISED IN FULL AND SHARES ISSUED PURSUANT TO AWARDS GRANTED UNDER THE 1997
PLAN THAT ARE FORFEITED TO OR REPURCHASED BY THE COMPANY. THE SHARES MAY BE
AUTHORIZED, BUT UNISSUED, OR REACQUIRED COMMON STOCK.


 


(B)                                 FULL VALUE AWARDS. ANY SHARES SUBJECT TO
AWARDS GRANTED WITH AN EXERCISE PRICE LESS THAN THE FAIR MARKET VALUE ON THE
DATE OF GRANT OF SUCH AWARDS WILL BE COUNTED AGAINST THE NUMERICAL LIMITS OF
THIS SECTION 3 AS TWO SHARES FOR EVERY ONE SHARE SUBJECT THERETO. FURTHER, IF
SHARES ACQUIRED PURSUANT TO ANY SUCH AWARD ARE FORFEITED OR REPURCHASED BY THE
COMPANY AND WOULD OTHERWISE RETURN TO THE PLAN PURSUANT TO SECTION 3(C), TWO
TIMES THE NUMBER OF SHARES SO FORFEITED OR REPURCHASED WILL RETURN TO THE PLAN
AND WILL AGAIN BECOME AVAILABLE FOR ISSUANCE.


 


(C)                                  LAPSED AWARDS. IF AN AWARD EXPIRES OR
BECOMES UNEXERCISABLE WITHOUT HAVING BEEN EXERCISED IN FULL, OR, WITH RESPECT TO
RESTRICTED STOCK, RESTRICTED STOCK UNITS, PERFORMANCE SHARES OR PERFORMANCE
UNITS, IS FORFEITED TO OR REPURCHASED BY THE COMPANY, THE UNPURCHASED SHARES (OR
FOR AWARDS OTHER THAN OPTIONS AND STOCK APPRECIATION RIGHTS, THE FORFEITED


 

5

--------------------------------------------------------------------------------


 


OR REPURCHASED SHARES) WHICH WERE SUBJECT THERETO WILL BECOME AVAILABLE FOR
FUTURE GRANT OR SALE UNDER THE PLAN (UNLESS THE PLAN HAS TERMINATED). WITH
RESPECT TO STOCK APPRECIATION RIGHTS, ALL OF THE SHARES COVERED BY THE AWARD
(THAT IS, SHARES ACTUALLY ISSUED PURSUANT TO A STOCK APPRECIATION RIGHT, AS WELL
AS THE SHARES THAT REPRESENT PAYMENT OF THE EXERCISE PRICE) WILL CEASE TO BE
AVAILABLE UNDER THE PLAN. HOWEVER, SHARES THAT HAVE ACTUALLY BEEN ISSUED UNDER
THE PLAN UNDER ANY AWARD WILL NOT BE RETURNED TO THE PLAN AND WILL NOT BECOME
AVAILABLE FOR FUTURE DISTRIBUTION UNDER THE PLAN; PROVIDED, HOWEVER, THAT IF
UNVESTED SHARES OF RESTRICTED STOCK, RESTRICTED STOCK UNITS, PERFORMANCE SHARES
OR PERFORMANCE UNITS ARE REPURCHASED BY THE COMPANY OR ARE FORFEITED TO THE
COMPANY, SUCH SHARES WILL BECOME AVAILABLE FOR FUTURE GRANT UNDER THE PLAN.
SHARES USED TO PAY THE TAX AND EXERCISE PRICE OF AN AWARD WILL NOT BECOME
AVAILABLE FOR FUTURE GRANT OR SALE UNDER THE PLAN. TO THE EXTENT AN AWARD UNDER
THE PLAN IS PAID OUT IN CASH RATHER THAN SHARES, SUCH CASH PAYMENT WILL NOT
RESULT IN REDUCING THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN.
NOTWITHSTANDING THE FOREGOING AND, SUBJECT TO ADJUSTMENT PROVIDED IN SECTION 14,
THE MAXIMUM NUMBER OF SHARES THAT MAY BE ISSUED UPON THE EXERCISE OF INCENTIVE
STOCK OPTIONS WILL EQUAL THE AGGREGATE SHARE NUMBER STATED IN SECTION 3(A),
PLUS, TO THE EXTENT ALLOWABLE UNDER SECTION 422 OF THE CODE, ANY SHARES THAT
BECOME AVAILABLE FOR ISSUANCE UNDER THE PLAN UNDER THIS SECTION 3(C).


 


4.                                       ADMINISTRATION OF THE PLAN.


 


(A)                                  PROCEDURE.


 


(I)                                     MULTIPLE ADMINISTRATIVE BODIES.
DIFFERENT COMMITTEES WITH RESPECT TO DIFFERENT GROUPS OF SERVICE PROVIDERS MAY
ADMINISTER THE PLAN.


 


(II)                                  SECTION 162(M). TO THE EXTENT THAT THE
ADMINISTRATOR DETERMINES IT TO BE DESIRABLE TO QUALIFY AWARDS GRANTED HEREUNDER
AS “PERFORMANCE-BASED COMPENSATION” WITHIN THE MEANING OF SECTION 162(M) OF THE
CODE, THE PLAN WILL BE ADMINISTERED BY A COMMITTEE OF TWO OR MORE “OUTSIDE
DIRECTORS” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE.


 


(III)                               RULE 16B-3. TO THE EXTENT DESIRABLE TO
QUALIFY TRANSACTIONS HEREUNDER AS EXEMPT UNDER RULE 16B-3, THE TRANSACTIONS
CONTEMPLATED HEREUNDER WILL BE STRUCTURED TO SATISFY THE REQUIREMENTS FOR
EXEMPTION UNDER RULE 16B-3.


 


(IV)                              OTHER ADMINISTRATION. OTHER THAN AS PROVIDED
ABOVE, THE PLAN WILL BE ADMINISTERED BY (A) THE BOARD OR (B) A COMMITTEE, WHICH
COMMITTEE WILL BE CONSTITUTED TO SATISFY APPLICABLE LAWS.


 


(B)                                 POWERS OF THE ADMINISTRATOR. SUBJECT TO THE
PROVISIONS OF THE PLAN, AND IN THE CASE OF A COMMITTEE, SUBJECT TO THE SPECIFIC
DUTIES DELEGATED BY THE BOARD TO SUCH COMMITTEE, THE ADMINISTRATOR WILL HAVE THE
AUTHORITY, IN ITS DISCRETION:


 


(I)                                     TO DETERMINE THE FAIR MARKET VALUE;


 


(II)                                  TO SELECT THE SERVICE PROVIDERS TO WHOM
AWARDS MAY BE GRANTED HEREUNDER;


 


(III)                               TO DETERMINE THE TERMS AND CONDITIONS, NOT
INCONSISTENT WITH THE TERMS OF THE PLAN, OF ANY AWARD GRANTED HEREUNDER;

 

6

--------------------------------------------------------------------------------


 


(IV)                              TO CONSTRUE AND INTERPRET THE TERMS OF THE
PLAN AND AWARDS GRANTED PURSUANT TO THE PLAN;


 


(V)                                 TO PRESCRIBE, AMEND AND RESCIND RULES AND
REGULATIONS RELATING TO THE PLAN, INCLUDING RULES AND REGULATIONS RELATING TO
SUB-PLANS ESTABLISHED FOR THE PURPOSE OF SATISFYING APPLICABLE FOREIGN LAWS;


 


(VI)                              TO MODIFY OR AMEND EACH AWARD (SUBJECT TO
SECTION 19(C) OF THE PLAN). NOTWITHSTANDING THE PREVIOUS SENTENCE, THE
ADMINISTRATOR MAY NOT: (A) MODIFY OR AMEND AN OPTION OR STOCK APPRECIATION RIGHT
TO REDUCE THE EXERCISE PRICE OF SUCH OPTION OR STOCK APPRECIATION RIGHT AFTER IT
HAS BEEN GRANTED (EXCEPT FOR ADJUSTMENTS MADE PURSUANT TO SECTION 14), (B)
CANCEL ANY OUTSTANDING OPTION OR STOCK APPRECIATION RIGHT AND IMMEDIATELY
REPLACE IT WITH A NEW OPTION OR STOCK APPRECIATION RIGHT WITH A LOWER EXERCISE
PRICE, OR (C) ACCELERATE THE VESTING PROVISIONS CONTAINED IN SECTIONS 8(E),
9(B), OR 10(C) OTHER THAN UPON OR IN CONNECTION WITH A CHANGE IN CONTROL OR UPON
OR IN CONNECTION WITH A PARTICIPANT’S TERMINATION OF SERVICE DUE TO DEATH,
DISABILITY OR RETIREMENT;

 


(VII)                           TO AUTHORIZE ANY PERSON TO EXECUTE ON BEHALF OF
THE COMPANY ANY INSTRUMENT REQUIRED TO EFFECT THE GRANT OF AN AWARD PREVIOUSLY
GRANTED BY THE ADMINISTRATOR;


 


(VIII)                        TO ALLOW A PARTICIPANT TO DEFER THE RECEIPT OF THE
PAYMENT OF CASH OR THE DELIVERY OF SHARES THAT WOULD OTHERWISE BE DUE TO SUCH
PARTICIPANT UNDER AN AWARD PURSUANT TO SUCH PROCEDURES AS THE ADMINISTRATOR MAY
DETERMINE; AND


 


(IX)                                TO MAKE ALL OTHER DETERMINATIONS DEEMED
NECESSARY OR ADVISABLE FOR ADMINISTERING THE PLAN.


 


(C)                                  EFFECT OF ADMINISTRATOR’S DECISION. THE
ADMINISTRATOR’S DECISIONS, DETERMINATIONS AND INTERPRETATIONS WILL BE FINAL AND
BINDING ON ALL PARTICIPANTS AND ANY OTHER HOLDERS OF AWARDS.


 


5.                                       ELIGIBILITY. NONSTATUTORY STOCK
OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS, STOCK APPRECIATION RIGHTS,
PERFORMANCE UNITS, PERFORMANCE SHARES AND SUCH OTHER CASH OR STOCK AWARDS AS THE
ADMINISTRATOR DETERMINES MAY BE GRANTED TO SERVICE PROVIDERS. INCENTIVE STOCK
OPTIONS MAY BE GRANTED ONLY TO EMPLOYEES OF THE COMPANY OR ANY PARENT OR
SUBSIDIARY OF THE COMPANY.


 


6.                                       STOCK OPTIONS.


 


(A)                                  LIMITATIONS.


 


(I)                                     EACH OPTION WILL BE DESIGNATED IN THE
AWARD AGREEMENT AS EITHER AN INCENTIVE STOCK OPTION OR A NONSTATUTORY STOCK
OPTION. HOWEVER, NOTWITHSTANDING SUCH DESIGNATION, TO THE EXTENT THAT THE
AGGREGATE FAIR MARKET VALUE OF THE SHARES WITH RESPECT TO WHICH INCENTIVE STOCK
OPTIONS ARE EXERCISABLE FOR THE FIRST TIME BY THE PARTICIPANT DURING ANY
CALENDAR YEAR (UNDER ALL PLANS OF THE COMPANY AND ANY PARENT OR SUBSIDIARY)
EXCEEDS $100,000, SUCH OPTIONS WILL BE TREATED AS NONSTATUTORY STOCK OPTIONS.
FOR PURPOSES OF THIS SECTION 6(A), INCENTIVE STOCK OPTIONS


 

7

--------------------------------------------------------------------------------


 


WILL BE TAKEN INTO ACCOUNT IN THE ORDER IN WHICH THEY WERE GRANTED. THE FAIR
MARKET VALUE OF THE SHARES WILL BE DETERMINED AS OF THE TIME THE OPTION WITH
RESPECT TO SUCH SHARES IS GRANTED.


 


(II)                                  THE FOLLOWING LIMITATIONS WILL APPLY TO
GRANTS OF OPTIONS:


 

(1)                                  NO SERVICE PROVIDER WILL BE GRANTED, IN ANY
FISCAL YEAR, OPTIONS TO PURCHASE MORE THAN 250,000 SHARES.

 

(2)                                  IN CONNECTION WITH HIS OR HER INITIAL
SERVICE, A SERVICE PROVIDER MAY BE GRANTED OPTIONS TO PURCHASE UP TO AN
ADDITIONAL 500,000 SHARES, WHICH WILL NOT COUNT AGAINST THE LIMIT SET FORTH IN
SECTION 6(A)(2)(II)(1) ABOVE.

 

(3)                                  THE FOREGOING LIMITATIONS WILL BE ADJUSTED
PROPORTIONATELY IN CONNECTION WITH ANY CHANGE IN THE COMPANY’S CAPITALIZATION AS
DESCRIBED IN SECTION 14.

 

(4)                                  IF AN OPTION IS CANCELLED IN THE SAME
FISCAL YEAR IN WHICH IT WAS GRANTED (OTHER THAN IN CONNECTION WITH A TRANSACTION
DESCRIBED IN SECTION 14), THE CANCELLED OPTION, AS APPLICABLE, WILL BE COUNTED
AGAINST THE LIMITS SET FORTH IN SUBSECTIONS (1) AND (2) ABOVE.

 

(5)                                  THE EXERCISE PRICE FOR AN OPTION MAY NOT BE
REDUCED. THIS WILL INCLUDE, WITHOUT LIMITATION, A REPRICING OF THE OPTION AS
WELL AS AN OPTION EXCHANGE PROGRAM WHEREBY THE PARTICIPANT AGREES TO CANCEL AN
EXISTING OPTION IN EXCHANGE FOR AN OPTION, STOCK APPRECIATION RIGHT OR OTHER
AWARD.

 


(B)                                 TERM OF OPTION. THE ADMINISTRATOR WILL
DETERMINE THE TERM OF EACH OPTION IN ITS SOLE DISCRETION. ANY OPTION GRANTED
UNDER THE PLAN WILL NOT BE EXERCISABLE AFTER THE EXPIRATION OF SEVEN (7) YEARS
FROM THE DATE OF GRANT OR SUCH SHORTER TERM AS MAY BE PROVIDED IN THE AWARD
AGREEMENT. MOREOVER, IN THE CASE OF AN INCENTIVE STOCK OPTION GRANTED TO A
PARTICIPANT WHO, AT THE TIME THE INCENTIVE STOCK OPTION IS GRANTED, OWNS STOCK
REPRESENTING MORE THAN TEN PERCENT (10%) OF THE TOTAL COMBINED VOTING POWER OF
ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR SUBSIDIARY, THE TERM OF THE
INCENTIVE STOCK OPTION WILL BE FIVE (5) YEARS FROM THE DATE OF GRANT OR SUCH
SHORTER TERM AS MAY BE PROVIDED IN THE AWARD AGREEMENT.


 


(C)                                  OPTION EXERCISE PRICE AND CONSIDERATION.


 


(I)                                     EXERCISE PRICE. THE PER SHARE EXERCISE
PRICE FOR THE SHARES TO BE ISSUED PURSUANT TO EXERCISE OF AN OPTION WILL BE
DETERMINED BY THE ADMINISTRATOR, BUT WILL BE NO LESS THAN 100% OF THE FAIR
MARKET VALUE PER SHARE ON THE DATE OF GRANT. IN ADDITION, IN THE CASE OF AN
INCENTIVE STOCK OPTION GRANTED TO AN EMPLOYEE WHO, AT THE TIME THE INCENTIVE
STOCK OPTION IS GRANTED, OWNS STOCK REPRESENTING MORE THAN TEN PERCENT (10%) OF
THE VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR
SUBSIDIARY, THE PER SHARE EXERCISE PRICE WILL BE NO LESS THAN 110% OF THE FAIR
MARKET VALUE PER SHARE ON THE DATE OF GRANT. NOTWITHSTANDING THE FOREGOING
PROVISIONS OF THIS SECTION 6(C), OPTIONS MAY BE GRANTED WITH A PER SHARE
EXERCISE PRICE OF LESS THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE
OF GRANT PURSUANT TO A TRANSACTION DESCRIBED IN, AND IN A MANNER CONSISTENT
WITH, SECTION 424(A) OF THE CODE.

 

8

--------------------------------------------------------------------------------


 


(II)                                  WAITING PERIOD AND EXERCISE DATES. AT THE
TIME AN OPTION IS GRANTED, THE ADMINISTRATOR WILL FIX THE PERIOD WITHIN WHICH
THE OPTION MAY BE EXERCISED AND WILL DETERMINE ANY CONDITIONS THAT MUST BE
SATISFIED BEFORE THE OPTION MAY BE EXERCISED.


 


(III)                               FORM OF CONSIDERATION. THE ADMINISTRATOR
WILL DETERMINE THE ACCEPTABLE FORM(S) OF CONSIDERATION FOR EXERCISING AN OPTION,
INCLUDING THE METHOD OF PAYMENT, TO THE EXTENT PERMITTED BY APPLICABLE LAWS.


 


(D)                                 EXERCISE OF OPTION.


 


(I)                                     PROCEDURE FOR EXERCISE; RIGHTS AS A
STOCKHOLDER. ANY OPTION GRANTED HEREUNDER WILL BE EXERCISABLE ACCORDING TO THE
TERMS OF THE PLAN AND AT SUCH TIMES AND UNDER SUCH CONDITIONS AS DETERMINED BY
THE ADMINISTRATOR AND SET FORTH IN THE AWARD AGREEMENT. AN OPTION MAY NOT BE
EXERCISED FOR A FRACTION OF A SHARE.


 

An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator specify from time to time) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with an applicable
withholding taxes). No adjustment will be made for a dividend or other right for
which the record date is prior to the date the Shares are issued, except as
provided in Section 14 of the Plan.

 


(II)                                  TERMINATION OF RELATIONSHIP AS A SERVICE
PROVIDER. IF A PARTICIPANT CEASES TO BE A SERVICE PROVIDER, OTHER THAN UPON THE
PARTICIPANT’S TERMINATION FOR CAUSE OR AS THE RESULT OF THE PARTICIPANT’S DEATH
OR DISABILITY, THE PARTICIPANT MAY EXERCISE HIS OR HER OPTION WITHIN SUCH PERIOD
OF TIME AS IS SPECIFIED IN THE AWARD AGREEMENT TO THE EXTENT THAT THE OPTION IS
VESTED ON THE DATE OF TERMINATION (BUT IN NO EVENT LATER THAN THE EXPIRATION OF
THE TERM OF SUCH OPTION AS SET FORTH IN THE AWARD AGREEMENT). IN THE ABSENCE OF
A SPECIFIED TIME IN THE AWARD AGREEMENT, THE OPTION WILL REMAIN EXERCISABLE FOR
THREE (3) MONTHS FOLLOWING THE PARTICIPANT’S TERMINATION. UNLESS OTHERWISE
PROVIDED BY THE ADMINISTRATOR, IF ON THE DATE OF TERMINATION THE PARTICIPANT IS
NOT VESTED AS TO HIS OR HER ENTIRE OPTION, THE SHARES COVERED BY THE UNVESTED
PORTION OF THE OPTION WILL REVERT TO THE PLAN. IF AFTER TERMINATION THE
PARTICIPANT DOES NOT EXERCISE HIS OR HER OPTION WITHIN THE TIME SPECIFIED BY THE
ADMINISTRATOR, THE OPTION WILL TERMINATE, AND THE SHARES COVERED BY SUCH OPTION
WILL REVERT TO THE PLAN.


 


(III)                               DISABILITY OF PARTICIPANT. IF A PARTICIPANT
CEASES TO BE A SERVICE PROVIDER AS A RESULT OF THE PARTICIPANT’S DISABILITY, THE
PARTICIPANT MAY EXERCISE HIS OR HER OPTION WITHIN SUCH PERIOD OF TIME AS IS
SPECIFIED IN THE AWARD AGREEMENT TO THE EXTENT THE OPTION IS VESTED ON THE DATE
OF TERMINATION (BUT IN NO EVENT LATER THAN THE EXPIRATION OF THE TERM OF SUCH
OPTION AS SET FORTH IN THE AWARD AGREEMENT). IN THE ABSENCE OF A SPECIFIED TIME
IN THE AWARD AGREEMENT, THE OPTION WILL REMAIN EXERCISABLE FOR TWELVE (12)
MONTHS FOLLOWING THE PARTICIPANT’S TERMINATION. UNLESS OTHERWISE PROVIDED BY THE
ADMINISTRATOR, IF ON THE DATE OF TERMINATION THE PARTICIPANT IS NOT VESTED AS TO
HIS OR HER ENTIRE OPTION, THE SHARES COVERED BY THE UNVESTED PORTION OF THE
OPTION WILL REVERT TO THE PLAN. IF AFTER TERMINATION THE PARTICIPANT DOES NOT
EXERCISE HIS OR HER OPTION WITHIN THE TIME SPECIFIED HEREIN, THE OPTION WILL
TERMINATE, AND THE SHARES COVERED BY SUCH OPTION WILL REVERT TO THE PLAN.

 

9

--------------------------------------------------------------------------------


 


(IV)                              DEATH OF PARTICIPANT. IF A PARTICIPANT DIES
WHILE A SERVICE PROVIDER, THE OPTION MAY BE EXERCISED FOLLOWING THE
PARTICIPANT’S DEATH WITHIN SUCH PERIOD OF TIME AS IS SPECIFIED IN THE AWARD
AGREEMENT TO THE EXTENT THAT THE OPTION IS VESTED ON THE DATE OF DEATH (BUT IN
NO EVENT MAY THE OPTION BE EXERCISED LATER THAN THE EXPIRATION OF THE TERM OF
SUCH OPTION AS SET FORTH IN THE AWARD AGREEMENT), BY THE PARTICIPANT’S
DESIGNATED BENEFICIARY, PROVIDED SUCH BENEFICIARY HAS BEEN DESIGNATED PRIOR TO
PARTICIPANT’S DEATH IN A FORM ACCEPTABLE TO THE ADMINISTRATOR. IF NO SUCH
BENEFICIARY HAS BEEN DESIGNATED BY THE PARTICIPANT, THEN SUCH OPTION MAY BE
EXERCISED BY THE PERSONAL REPRESENTATIVE OF THE PARTICIPANT’S ESTATE OR BY THE
PERSON(S) TO WHOM THE OPTION IS TRANSFERRED PURSUANT TO THE PARTICIPANT’S WILL
OR IN ACCORDANCE WITH THE LAWS OF DESCENT AND DISTRIBUTION. IN THE ABSENCE OF A
SPECIFIED TIME IN THE AWARD AGREEMENT, THE OPTION WILL REMAIN EXERCISABLE FOR
TWELVE (12) MONTHS FOLLOWING PARTICIPANT’S DEATH. UNLESS OTHERWISE PROVIDED BY
THE ADMINISTRATOR, IF AT THE TIME OF DEATH PARTICIPANT IS NOT VESTED AS TO HIS
OR HER ENTIRE OPTION, THE SHARES COVERED BY THE UNVESTED PORTION OF THE OPTION
WILL IMMEDIATELY REVERT TO THE PLAN. IF THE OPTION IS NOT SO EXERCISED WITHIN
THE TIME SPECIFIED HEREIN, THE OPTION WILL TERMINATE, AND THE SHARES COVERED BY
SUCH OPTION WILL REVERT TO THE PLAN.


 


(V)                                 TERMINATION FOR CAUSE. IF A PARTICIPANT’S
STATUS AS A SERVICE PROVIDER IS TERMINATED FOR CAUSE, THEN THE OPTION WILL
IMMEDIATELY TERMINATE, AND THE SHARES COVERED BY SUCH OPTION WILL REVERT TO AND
AGAIN BECOME AVAILABLE FOR ISSUANCE UNDER THE PLAN.


 


(VI)                              OTHER TERMINATION. A PARTICIPANT’S AWARD
AGREEMENT MAY ALSO PROVIDE THAT IF THE EXERCISE OF THE OPTION FOLLOWING THE
TERMINATION OF PARTICIPANT’S STATUS AS A SERVICE PROVIDER (OTHER THAN UPON THE
PARTICIPANT’S DEATH OR DISABILITY) WOULD RESULT IN LIABILITY UNDER SECTION
16(B), THEN THE OPTION WILL TERMINATE ON THE EARLIER OF (A) THE EXPIRATION OF
THE TERM OF THE OPTION SET FORTH IN THE AWARD AGREEMENT, OR (B) THE 10TH DAY
AFTER THE LAST DATE ON WHICH SUCH EXERCISE WOULD RESULT IN SUCH LIABILITY UNDER
SECTION 16(B). FINALLY, A PARTICIPANT’S AWARD AGREEMENT MAY ALSO PROVIDE THAT IF
THE EXERCISE OF THE OPTION FOLLOWING THE TERMINATION OF THE PARTICIPANT’S STATUS
AS A SERVICE PROVIDER (OTHER THAN UPON THE PARTICIPANT’S DEATH OR DISABILITY)
WOULD BE PROHIBITED AT ANY TIME SOLELY BECAUSE THE ISSUANCE OF SHARES WOULD
VIOLATE THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT, THEN THE OPTION
WILL TERMINATE ON THE EARLIER OF (A) THE EXPIRATION OF THE TERM OF THE OPTION,
OR (B) THE EXPIRATION OF A PERIOD OF THREE (3) MONTHS AFTER THE TERMINATION OF
THE PARTICIPANT’S STATUS AS A SERVICE PROVIDER DURING WHICH THE EXERCISE OF THE
OPTION WOULD NOT BE IN VIOLATION OF SUCH REGISTRATION REQUIREMENTS.


 


7.                                       STOCK APPRECIATION RIGHTS.


 


(A)                                  GRANT OF STOCK APPRECIATION RIGHTS. SUBJECT
TO THE TERMS AND CONDITIONS OF THE PLAN, A STOCK APPRECIATION RIGHT MAY BE
GRANTED TO SERVICE PROVIDERS AT ANY TIME AND FROM TIME TO TIME AS WILL BE
DETERMINED BY THE ADMINISTRATOR, IN ITS SOLE DISCRETION.


 


(B)                                 NUMBER OF SHARES. THE ADMINISTRATOR WILL
HAVE COMPLETE DISCRETION TO DETERMINE THE NUMBER OF STOCK APPRECIATION RIGHTS
GRANTED TO ANY PARTICIPANT, PROVIDED THAT DURING ANY FISCAL YEAR, NO PARTICIPANT
WILL BE GRANTED STOCK APPRECIATION RIGHTS COVERING MORE THAN 250,000 SHARES.
NOTWITHSTANDING THE FOREGOING LIMITATION, IN CONNECTION WITH A PARTICIPANT’S
INITIAL SERVICE AS AN EMPLOYEE, AN EMPLOYEE MAY BE GRANTED STOCK APPRECIATION
RIGHTS COVERING UP TO AN ADDITIONAL 500,000 SHARES.

 

10

--------------------------------------------------------------------------------


 


(C)                                  EXERCISE PRICE AND OTHER TERMS. THE
ADMINISTRATOR, SUBJECT TO THE PROVISIONS OF THE PLAN, WILL HAVE COMPLETE
DISCRETION TO DETERMINE THE TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS
GRANTED UNDER THE PLAN, PROVIDED, HOWEVER, THAT THE EXERCISE PRICE WILL BE NOT
LESS THAN 100% OF THE FAIR MARKET VALUE OF A SHARE ON THE DATE OF GRANT.


 


(D)                                 STOCK APPRECIATION RIGHT AGREEMENT. EACH
STOCK APPRECIATION RIGHT GRANT WILL BE EVIDENCED BY AN AWARD AGREEMENT THAT WILL
SPECIFY THE EXERCISE PRICE, THE TERM OF THE STOCK APPRECIATION RIGHT, THE
CONDITIONS OF EXERCISE, AND SUCH OTHER TERMS AND CONDITIONS AS THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE.


 


(E)                                  EXPIRATION OF STOCK APPRECIATION RIGHTS. A
STOCK APPRECIATION RIGHT GRANTED UNDER THE PLAN WILL EXPIRE UPON THE DATE
DETERMINED BY THE ADMINISTRATOR, IN ITS SOLE DISCRETION, AND SET FORTH IN THE
AWARD AGREEMENT. NOTWITHSTANDING THE FOREGOING, THE RULES OF SECTION 6(D) ALSO
WILL APPLY TO STOCK APPRECIATION RIGHTS.


 


(F)                                    PAYMENT OF STOCK APPRECIATION RIGHT
AMOUNT. UPON EXERCISE OF A STOCK APPRECIATION RIGHT, A PARTICIPANT WILL BE
ENTITLED TO RECEIVE PAYMENT FROM THE COMPANY IN AN AMOUNT DETERMINED BY
MULTIPLYING:


 


(I)                                     THE DIFFERENCE BETWEEN THE FAIR MARKET
VALUE OF A SHARE ON THE DATE OF EXERCISE OVER THE EXERCISE PRICE; TIMES


 


(II)                                  THE NUMBER OF SHARES WITH RESPECT TO WHICH
THE STOCK APPRECIATION RIGHT IS EXERCISED.


 

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

 


8.                                       RESTRICTED STOCK.


 


(A)                                  GRANT OF RESTRICTED STOCK. SUBJECT TO THE
TERMS AND PROVISIONS OF THE PLAN, THE ADMINISTRATOR, AT ANY TIME AND FROM TIME
TO TIME, MAY GRANT SHARES OF RESTRICTED STOCK TO SERVICE PROVIDERS IN SUCH
AMOUNTS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE.


 


(B)                                 RESTRICTED STOCK AGREEMENT. EACH AWARD OF
RESTRICTED STOCK WILL BE EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY THE
PERIOD OF RESTRICTION, THE NUMBER OF SHARES GRANTED, AND SUCH OTHER TERMS AND
CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE.
NOTWITHSTANDING THE FOREGOING SENTENCE, DURING ANY FISCAL YEAR NO PARTICIPANT
WILL RECEIVE MORE THAN AN AGGREGATE OF 125,000 SHARES OF RESTRICTED STOCK;
PROVIDED, HOWEVER, THAT IN CONNECTION WITH A PARTICIPANT’S INITIAL SERVICE AS AN
EMPLOYEE, AN EMPLOYEE MAY BE GRANTED AN AGGREGATE OF UP TO AN ADDITIONAL 250,000
SHARES OF RESTRICTED STOCK. UNLESS THE ADMINISTRATOR DETERMINES OTHERWISE,
SHARES OF RESTRICTED STOCK WILL BE HELD BY THE COMPANY AS ESCROW AGENT UNTIL THE
RESTRICTIONS ON SUCH SHARES HAVE LAPSED.


 


(C)                                  TRANSFERABILITY. EXCEPT AS PROVIDED IN THIS
SECTION 8, SHARES OF RESTRICTED STOCK MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
ASSIGNED, OR OTHERWISE ALIENATED OR HYPOTHECATED UNTIL THE END OF THE APPLICABLE
PERIOD OF RESTRICTION.

 

11

--------------------------------------------------------------------------------


 


(D)                                 OTHER RESTRICTIONS. THE ADMINISTRATOR, IN
ITS SOLE DISCRETION, MAY IMPOSE SUCH OTHER RESTRICTIONS ON SHARES OF RESTRICTED
STOCK AS IT MAY DEEM ADVISABLE OR APPROPRIATE.


 


(E)                                  REMOVAL OF RESTRICTIONS. EXCEPT AS
OTHERWISE PROVIDED IN THIS SECTION 8, SHARES OF RESTRICTED STOCK COVERED BY EACH
RESTRICTED STOCK GRANT MADE UNDER THE PLAN WILL BE RELEASED FROM ESCROW AS SOON
AS PRACTICABLE AFTER THE LAST DAY OF THE PERIOD OF RESTRICTION. THE RESTRICTIONS
WILL LAPSE AT A RATE DETERMINED BY THE ADMINISTRATOR; PROVIDED, HOWEVER, THAT,
EXCEPT AS OTHERWISE PROVIDED IN SECTION 14(C), SHARES OF RESTRICTED STOCK WILL
NOT VEST MORE RAPIDLY THAN ONE-THIRD (1/3RD) OF THE TOTAL NUMBER OF SHARES OF
RESTRICTED STOCK SUBJECT TO AN AWARD EACH YEAR FROM THE DATE OF GRANT (OR, IF
APPLICABLE, THE DATE A PARTICIPANT BEGINS PROVIDING SERVICES TO THE COMPANY OR
ANY PARENT OR SUBSIDIARY OF THE COMPANY), UNLESS THE ADMINISTRATOR DETERMINES
THAT THE AWARD IS TO VEST UPON THE ACHIEVEMENT OF PERFORMANCE CRITERIA AND THE
PERIOD FOR MEASURING SUCH PERFORMANCE WILL COVER AT LEAST TWELVE (12) MONTHS.
NOTWITHSTANDING THE FOREGOING SENTENCE, THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, MAY PROVIDE AT THE TIME OF OR FOLLOWING THE DATE OF GRANT FOR
ACCELERATED VESTING FOR AN AWARD OF RESTRICTED STOCK UPON OR IN CONNECTION WITH
A CHANGE IN CONTROL OR UPON OR IN CONNECTION WITH A PARTICIPANT’S TERMINATION OF
SERVICE DUE TO DEATH, DISABILITY OR RETIREMENT.

 


(F)                                    VOTING RIGHTS. DURING THE PERIOD OF
RESTRICTION, SERVICE PROVIDERS HOLDING SHARES OF RESTRICTED STOCK GRANTED
HEREUNDER MAY EXERCISE FULL VOTING RIGHTS WITH RESPECT TO THOSE SHARES, UNLESS
THE ADMINISTRATOR DETERMINES OTHERWISE.


 


(G)                                 DIVIDENDS AND OTHER DISTRIBUTIONS. DURING
THE PERIOD OF RESTRICTION, SERVICE PROVIDERS HOLDING SHARES OF RESTRICTED STOCK
WILL BE ENTITLED TO RECEIVE ALL DIVIDENDS AND OTHER DISTRIBUTIONS PAID WITH
RESPECT TO SUCH SHARES UNLESS OTHERWISE PROVIDED IN THE AWARD AGREEMENT. IF ANY
SUCH DIVIDENDS OR DISTRIBUTIONS ARE PAID IN SHARES, THE SHARES WILL BE SUBJECT
TO THE SAME RESTRICTIONS ON TRANSFERABILITY AND FORFEITABILITY AS THE SHARES OF
RESTRICTED STOCK WITH RESPECT TO WHICH THEY WERE PAID.


 


(H)                                 RETURN OF RESTRICTED STOCK TO COMPANY. ON
THE DATE SET FORTH IN THE AWARD AGREEMENT, THE RESTRICTED STOCK FOR WHICH
RESTRICTIONS HAVE NOT LAPSED WILL REVERT TO THE COMPANY AND AGAIN WILL BECOME
AVAILABLE FOR GRANT UNDER THE PLAN.


 


9.                                       RESTRICTED STOCK UNITS.


 


(A)                                  GRANT. RESTRICTED STOCK UNITS MAY BE
GRANTED AT ANY TIME AND FROM TIME TO TIME AS DETERMINED BY THE ADMINISTRATOR.
EACH RESTRICTED STOCK UNIT GRANT WILL BE EVIDENCED BY AN AWARD AGREEMENT THAT
WILL SPECIFY SUCH OTHER TERMS AND CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, WILL DETERMINE, INCLUDING ALL TERMS, CONDITIONS, AND RESTRICTIONS
RELATED TO THE GRANT, THE NUMBER OF RESTRICTED STOCK UNITS AND THE FORM OF
PAYOUT, WHICH, SUBJECT TO SECTION 9(D), MAY BE LEFT TO THE DISCRETION OF THE
ADMINISTRATOR. NOTWITHSTANDING THE ANYTHING TO THE CONTRARY IN THIS SUBSECTION
(A), DURING ANY FISCAL YEAR OF THE COMPANY, NO PARTICIPANT WILL RECEIVE MORE
THAN AN AGGREGATE OF 125,000 RESTRICTED STOCK UNITS; PROVIDED, HOWEVER, THAT IN
CONNECTION WITH A PARTICIPANT’S INITIAL SERVICE AS AN EMPLOYEE, AN EMPLOYEE MAY
BE GRANTED AN AGGREGATE OF UP TO AN ADDITIONAL 250,000 RESTRICTED STOCK UNITS.


 


(B)                                 VESTING CRITERIA AND OTHER TERMS. THE
ADMINISTRATOR WILL SET VESTING CRITERIA IN ITS DISCRETION, WHICH, DEPENDING ON
THE EXTENT TO WHICH THE CRITERIA ARE MET, WILL DETERMINE THE

 

12

--------------------------------------------------------------------------------


 


NUMBER OF RESTRICTED STOCK UNITS THAT WILL BE PAID OUT TO THE PARTICIPANT. EACH
AWARD OF RESTRICTED STOCK UNITS WILL BE EVIDENCED BY AN AWARD AGREEMENT THAT
WILL SPECIFY THE VESTING CRITERIA, AND SUCH OTHER TERMS AND CONDITIONS AS THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE; PROVIDED, HOWEVER, THAT,
EXCEPT AS OTHERWISE PROVIDED IN SECTION 14(C), AN AWARD OF RESTRICTED STOCK
UNITS WILL NOT VEST MORE RAPIDLY THAN ONE-THIRD (1/3RD) OF THE TOTAL NUMBER OF
RESTRICTED STOCK UNITS SUBJECT TO AN AWARD EACH YEAR FROM THE DATE OF GRANT (OR,
IF APPLICABLE, THE DATE A PARTICIPANT BEGINS PROVIDING SERVICES TO THE COMPANY
OR ANY PARENT OR SUBSIDIARY OF THE COMPANY), UNLESS THE ADMINISTRATOR DETERMINES
THAT THE AWARD IS TO VEST UPON THE ACHIEVEMENT OF PERFORMANCE CRITERIA AND THE
PERIOD FOR MEASURING SUCH PERFORMANCE WILL COVER AT LEAST TWELVE (12) MONTHS.
NOTWITHSTANDING THE FOREGOING SENTENCE, THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, MAY PROVIDE AT THE TIME OF OR FOLLOWING THE DATE OF GRANT FOR
ACCELERATED VESTING FOR AN AWARD OF RESTRICTED STOCK UNITS UPON OR IN CONNECTION
WITH A CHANGE IN CONTROL OR UPON OR IN CONNECTION WITH A PARTICIPANT’S
TERMINATION OF SERVICE DUE TO DEATH, DISABILITY OR RETIREMENT.

 


(C)                                  EARNING RESTRICTED STOCK UNITS. UPON
MEETING THE APPLICABLE VESTING CRITERIA, THE PARTICIPANT WILL BE ENTITLED TO
RECEIVE A PAYOUT AS SPECIFIED IN THE AWARD AGREEMENT.


 


(D)                                 FORM AND TIMING OF PAYMENT. PAYMENT OF
EARNED RESTRICTED STOCK UNITS WILL BE MADE AS SOON AS PRACTICABLE AFTER THE
DATE(S) SET FORTH IN THE AWARD AGREEMENT. THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, MAY PAY EARNED RESTRICTED STOCK UNITS IN CASH, SHARES, OR A
COMBINATION THEREOF. SHARES REPRESENTED BY RESTRICTED STOCK UNITS THAT ARE FULLY
PAID IN CASH AGAIN WILL BE AVAILABLE FOR GRANT UNDER THE PLAN.


 


(E)                                  CANCELLATION. ON THE DATE SET FORTH IN THE
AWARD AGREEMENT, ALL UNEARNED RESTRICTED STOCK UNITS WILL BE FORFEITED TO THE
COMPANY.


 


10.                                 PERFORMANCE UNITS AND PERFORMANCE SHARES.


 


(A)                                  GRANT OF PERFORMANCE UNITS/SHARES.
PERFORMANCE UNITS AND PERFORMANCE SHARES MAY BE GRANTED TO SERVICE PROVIDERS AT
ANY TIME AND FROM TIME TO TIME, AS WILL BE DETERMINED BY THE ADMINISTRATOR, IN
ITS SOLE DISCRETION. THE ADMINISTRATOR WILL HAVE COMPLETE DISCRETION IN
DETERMINING THE NUMBER OF PERFORMANCE UNITS/SHARES GRANTED TO EACH PARTICIPANT
PROVIDED THAT DURING ANY FISCAL YEAR, (A) NO PARTICIPANT WILL RECEIVE
PERFORMANCE UNITS HAVING AN INITIAL VALUE GREATER THAN $1,000,000, AND (B) NO
PARTICIPANT WILL RECEIVE MORE THAN 125,000 PERFORMANCE SHARES. NOTWITHSTANDING
THE FOREGOING LIMITATION, IN CONNECTION WITH A PARTICIPANT’S INITIAL SERVICE AS
AN EMPLOYEE, AN EMPLOYEE MAY BE GRANTED UP TO AN ADDITIONAL 250,000 PERFORMANCE
SHARES.


 


(B)                                 VALUE OF PERFORMANCE UNITS/SHARES. EACH
PERFORMANCE UNIT WILL HAVE AN INITIAL VALUE THAT IS ESTABLISHED BY THE
ADMINISTRATOR ON OR BEFORE THE DATE OF GRANT. EACH PERFORMANCE SHARE WILL HAVE
AN INITIAL VALUE EQUAL TO THE FAIR MARKET VALUE OF A SHARE ON THE DATE OF GRANT.


 


(C)                                  PERFORMANCE OBJECTIVES AND OTHER TERMS. THE
ADMINISTRATOR WILL SET PERFORMANCE OBJECTIVES OR OTHER VESTING PROVISIONS
(INCLUDING, WITHOUT LIMITATION, CONTINUED STATUS AS A SERVICE PROVIDER) IN ITS
DISCRETION WHICH, DEPENDING ON THE EXTENT TO WHICH THEY ARE MET, WILL DETERMINE
THE NUMBER OR VALUE OF PERFORMANCE UNITS/SHARES THAT WILL BE PAID OUT TO THE
PARTICIPANT. THE ADMINISTRATOR MAY SET PERFORMANCE OBJECTIVES BASED UPON THE
ACHIEVEMENT OF COMPANY-WIDE,

 

13

--------------------------------------------------------------------------------


 


DIVISIONAL, OR INDIVIDUAL GOALS, OR ANY OTHER BASIS DETERMINED BY THE
ADMINISTRATOR IN ITS DISCRETION. EACH AWARD OF PERFORMANCE UNITS/SHARES WILL BE
EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY THE PERFORMANCE PERIOD, AND
SUCH OTHER TERMS AND CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION,
WILL DETERMINE; PROVIDED, HOWEVER, THAT, EXCEPT AS OTHERWISE PROVIDED IN SECTION
14(C), PERFORMANCE UNITS/SHARES WILL NOT VEST MORE RAPIDLY THAN ONE-THIRD
(1/3RD) OF THE TOTAL NUMBER OF PERFORMANCE UNITS/SHARES SUBJECT TO AN AWARD EACH
YEAR FROM THE DATE OF GRANT (OR, IF APPLICABLE, THE DATE A PARTICIPANT BEGINS
PROVIDING SERVICES TO THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY),
UNLESS THE ADMINISTRATOR DETERMINES THAT THE AWARD IS TO VEST UPON THE
ACHIEVEMENT OF PERFORMANCE CRITERIA AND THE PERIOD FOR MEASURING SUCH
PERFORMANCE WILL COVER AT LEAST TWELVE (12) MONTHS. NOTWITHSTANDING THE
FOREGOING SENTENCE, THE ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY PROVIDE AT
THE TIME OF OR FOLLOWING THE DATE OF GRANT FOR ACCELERATED VESTING FOR AN AWARD
OF PERFORMANCE UNITS/SHARES UPON OR IN CONNECTION WITH A CHANGE IN CONTROL OR
UPON OR IN CONNECTION WITH A PARTICIPANT’S TERMINATION OF SERVICE DUE TO DEATH,
DISABILITY OR RETIREMENT.


 


(D)                                 EARNING OF PERFORMANCE UNITS/SHARES. AFTER
THE APPLICABLE PERFORMANCE PERIOD HAS ENDED, THE HOLDER OF PERFORMANCE
UNITS/SHARES WILL BE ENTITLED TO RECEIVE A PAYOUT OF THE NUMBER OF PERFORMANCE
UNITS/SHARES EARNED BY THE PARTICIPANT OVER THE PERFORMANCE PERIOD, TO BE
DETERMINED AS A FUNCTION OF THE EXTENT TO WHICH THE CORRESPONDING PERFORMANCE
OBJECTIVES OR OTHER VESTING PROVISIONS HAVE BEEN ACHIEVED.


 


(E)                                  FORM AND TIMING OF PAYMENT OF PERFORMANCE
UNITS/SHARES. PAYMENT OF EARNED PERFORMANCE UNITS/SHARES WILL BE MADE AS SOON AS
PRACTICABLE AFTER THE EXPIRATION OF THE APPLICABLE PERFORMANCE PERIOD. THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY PAY EARNED PERFORMANCE UNITS/SHARES
IN THE FORM OF CASH, IN SHARES (WHICH HAVE AN AGGREGATE FAIR MARKET VALUE EQUAL
TO THE VALUE OF THE EARNED PERFORMANCE UNITS/SHARES AT THE CLOSE OF THE
APPLICABLE PERFORMANCE PERIOD) OR IN A COMBINATION THEREOF.


 


(F)                                    CANCELLATION OF PERFORMANCE UNITS/SHARES.
ON THE DATE SET FORTH IN THE AWARD AGREEMENT, ALL UNEARNED OR UNVESTED
PERFORMANCE UNITS/SHARES WILL BE FORFEITED TO THE COMPANY, AND AGAIN WILL BE
AVAILABLE FOR GRANT UNDER THE PLAN.


 


11.                                 PERFORMANCE GOALS. AWARDS OF RESTRICTED
STOCK, RESTRICTED STOCK UNITS, PERFORMANCE SHARES AND PERFORMANCE UNITS AND
OTHER INCENTIVES UNDER THE PLAN MAY BE MADE SUBJECT TO THE ATTAINMENT OF
PERFORMANCE GOALS RELATING TO ONE OR MORE BUSINESS CRITERIA WITHIN THE MEANING
OF SECTION 162(M) OF THE CODE AND MAY PROVIDE FOR A TARGETED LEVEL OR LEVELS OF
ACHIEVEMENT (“PERFORMANCE GOALS”) INCLUDING ASSETS; BOND RATING; CASH FLOW; CASH
POSITION; EARNINGS BEFORE INTEREST AND TAXES; EARNINGS BEFORE INTEREST, TAXES,
DEPRECIATION AND AMORTIZATION; EARNINGS PER SHARE; ECONOMIC PROFIT; ECONOMIC
VALUE ADDED; EQUITY OR STOCKHOLDER’S EQUITY; GROWTH IN EARNINGS; GROWTH IN
REVENUE; MARKET SHARE; NET INCOME; NET PROFIT; NET SALES; NONINTEREST INCOME AS
PERCENT OF TOTAL INCOME; OPERATING EARNINGS; OPERATING INCOME; PROFIT BEFORE
TAX; RATIO OF DEBT TO DEBT PLUS EQUITY; RATIO OF OPERATING EARNINGS TO CAPITAL
SPENDING; RESULTS OF REGULATORY REVIEWS AND EXAMINATIONS; RETURN ON EQUITY;
RETURN ON NET ASSETS; RETURN ON SALES; REVENUE; SALES GROWTH; OR TOTAL RETURN TO
STOCKHOLDERS. ANY PERFORMANCE GOALS MAY BE USED TO MEASURE THE PERFORMANCE OF
THE COMPANY AS A WHOLE OR A BUSINESS UNIT OF THE COMPANY AND MAY BE MEASURED
RELATIVE TO A PEER GROUP OR INDEX. THE PERFORMANCE GOALS MAY DIFFER FROM
PARTICIPANT TO PARTICIPANT AND FROM AWARD TO AWARD. PRIOR TO THE DETERMINATION
DATE, THE ADMINISTRATOR WILL DETERMINE WHETHER ANY SIGNIFICANT ELEMENT(S) WILL
BE INCLUDED IN OR EXCLUDED FROM THE CALCULATION OF ANY PERFORMANCE GOAL WITH
RESPECT TO ANY

 

14

--------------------------------------------------------------------------------


 


PARTICIPANT. IN ALL OTHER RESPECTS, PERFORMANCE GOALS WILL BE CALCULATED IN
ACCORDANCE WITH THE COMPANY’S FINANCIAL STATEMENTS, GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, OR UNDER A METHODOLOGY ESTABLISHED BY THE ADMINISTRATOR
PRIOR TO THE ISSUANCE OF AN AWARD, WHICH IS CONSISTENTLY APPLIED AND IDENTIFIED
IN THE FINANCIAL STATEMENTS, INCLUDING FOOTNOTES, OR THE MANAGEMENT DISCUSSION
AND ANALYSIS SECTION OF THE COMPANY’S ANNUAL REPORT.


 


12.                                 LEAVES OF ABSENCE. UNLESS THE ADMINISTRATOR
PROVIDES OTHERWISE, VESTING OF AWARDS GRANTED HEREUNDER WILL BE SUSPENDED DURING
ANY UNPAID LEAVE OF ABSENCE. A SERVICE PROVIDER WILL NOT CEASE TO BE AN EMPLOYEE
IN THE CASE OF (I) ANY LEAVE OF ABSENCE APPROVED BY THE COMPANY OR (II)
TRANSFERS BETWEEN LOCATIONS OF THE COMPANY OR BETWEEN THE COMPANY AND ITS
AFFILIATES. FOR PURPOSES OF INCENTIVE STOCK OPTIONS, NO SUCH LEAVE MAY EXCEED
NINETY (90) DAYS, UNLESS REEMPLOYMENT UPON EXPIRATION OF SUCH LEAVE IS
GUARANTEED BY STATUTE OR CONTRACT. IF REEMPLOYMENT UPON EXPIRATION OF A LEAVE OF
ABSENCE APPROVED BY THE COMPANY IS NOT SO GUARANTEED, THEN THREE (3) MONTHS
FOLLOWING THE 91ST DAY OF SUCH LEAVE ANY INCENTIVE STOCK OPTION HELD BY THE
PARTICIPANT WILL CEASE TO BE TREATED AS AN INCENTIVE STOCK OPTION AND WILL BE
TREATED FOR TAX PURPOSES AS A NONSTATUTORY STOCK OPTION.


 


13.                                 TRANSFERABILITY OF AWARDS. UNLESS DETERMINED
OTHERWISE BY THE ADMINISTRATOR, AN AWARD MAY NOT BE SOLD, PLEDGED, ASSIGNED,
HYPOTHECATED, TRANSFERRED, OR DISPOSED OF IN ANY MANNER OTHER THAN BY WILL OR BY
THE LAWS OF DESCENT OR DISTRIBUTION AND MAY BE EXERCISED, DURING THE LIFETIME OF
THE PARTICIPANT, ONLY BY THE PARTICIPANT. IF THE ADMINISTRATOR MAKES AN AWARD
TRANSFERABLE, SUCH AWARD WILL CONTAIN SUCH ADDITIONAL TERMS AND CONDITIONS AS
THE ADMINISTRATOR DEEMS APPROPRIATE.

 

15

--------------------------------------------------------------------------------


 


14.                                 ADJUSTMENTS; DISSOLUTION OR LIQUIDATION;
MERGER OR CHANGE IN CONTROL.


 


(A)                                  ADJUSTMENTS. IN THE EVENT THAT ANY DIVIDEND
OR OTHER DISTRIBUTION (WHETHER IN THE FORM OF CASH, SHARES, OTHER SECURITIES, OR
OTHER PROPERTY), RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT,
REORGANIZATION, MERGER, CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION,
REPURCHASE, OR EXCHANGE OF SHARES OR OTHER SECURITIES OF THE COMPANY, OR OTHER
CHANGE IN THE CORPORATE STRUCTURE OF THE COMPANY AFFECTING THE SHARES OCCURS,
THE ADMINISTRATOR, IN ORDER TO PREVENT DIMINUTION OR ENLARGEMENT OF THE BENEFITS
OR POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE UNDER THE PLAN, MAY (IN ITS
SOLE DISCRETION) ADJUST THE NUMBER AND CLASS OF SHARES THAT MAY BE DELIVERED
UNDER THE PLAN AND/OR THE NUMBER, CLASS, AND PRICE OF SHARES COVERED BY EACH
OUTSTANDING AWARD, AND THE NUMERICAL SHARE LIMITS SET FORTH IN SECTIONS 3, 6, 7,
8, 9 AND 10.


 


(B)                                 DISSOLUTION OR LIQUIDATION. IN THE EVENT OF
THE PROPOSED DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE ADMINISTRATOR WILL
NOTIFY EACH PARTICIPANT AS SOON AS PRACTICABLE PRIOR TO THE EFFECTIVE DATE OF
SUCH PROPOSED TRANSACTION. TO THE EXTENT IT HAS NOT BEEN PREVIOUSLY EXERCISED,
AN AWARD WILL TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH PROPOSED
ACTION.


 


(C)                                  CHANGE IN CONTROL. IN THE EVENT OF A CHANGE
IN CONTROL, EACH OUTSTANDING AWARD WILL BE ASSUMED OR AN EQUIVALENT OPTION OR
RIGHT SUBSTITUTED BY THE SUCCESSOR CORPORATION OR A PARENT OR SUBSIDIARY OF THE
SUCCESSOR CORPORATION (THE “SUCCESSOR CORPORATION”). IN THE EVENT THAT THE
SUCCESSOR CORPORATION REFUSES TO ASSUME OR SUBSTITUTE FOR THE AWARD, THE
PARTICIPANT WILL FULLY VEST IN AND HAVE THE RIGHT TO EXERCISE ALL OF HIS OR HER
OUTSTANDING OPTIONS AND STOCK APPRECIATION RIGHTS, INCLUDING SHARES AS TO WHICH
SUCH AWARDS WOULD NOT OTHERWISE BE VESTED OR EXERCISABLE, ALL RESTRICTIONS ON
RESTRICTED STOCK WILL LAPSE, AND, WITH RESPECT TO RESTRICTED STOCK UNITS,
PERFORMANCE SHARES AND PERFORMANCE UNITS, ALL PERFORMANCE GOALS OR OTHER VESTING
CRITERIA WILL BE DEEMED ACHIEVED AT TARGET LEVELS AND ALL OTHER TERMS AND
CONDITIONS MET. IN ADDITION, IF AN OPTION OR STOCK APPRECIATION RIGHT BECOMES
FULLY VESTED AND EXERCISABLE IN LIEU OF ASSUMPTION OR SUBSTITUTION IN THE EVENT
OF A CHANGE IN CONTROL, THE ADMINISTRATOR WILL NOTIFY THE PARTICIPANT IN WRITING
OR ELECTRONICALLY THAT THE OPTION OR STOCK APPRECIATION RIGHT WILL BE FULLY
VESTED AND EXERCISABLE FOR A PERIOD OF TIME DETERMINED BY THE ADMINISTRATOR IN
ITS SOLE DISCRETION, AND THE OPTION OR STOCK APPRECIATION RIGHT WILL TERMINATE
UPON THE EXPIRATION OF SUCH PERIOD.


 

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) or, in the case of a Stock Appreciation Right upon the exercise of
which the Administrator determines to pay cash or a Performance Share or
Performance Unit which the Administrator can determine to pay in cash, the fair
market value of the consideration received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change in Control
is not solely common stock of the Successor Corporation, the Administrator may,
with the consent of the Successor Corporation, provide for the consideration to
be received upon the exercise of an Option or Stock Appreciation Right or upon
the payout of a Performance Share or Performance Unit, for each Share subject to
such Award (or in the case of Performance Units, the number of implied shares
determined by dividing the value of the

 

16

--------------------------------------------------------------------------------


 

Performance Units by the per share consideration received by holders of Common
Stock in the Change in Control), to be solely common stock of the Successor
Corporation equal in fair market value to the per share consideration received
by holders of Common Stock in the Change in Control.

 

Notwithstanding anything in this Section 14(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the Successor
Corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

 


15.                                 TAX WITHHOLDING


 


(A)                                  WITHHOLDING REQUIREMENTS. PRIOR TO THE
DELIVERY OF ANY SHARES OR CASH PURSUANT TO AN AWARD (OR EXERCISE THEREOF), THE
COMPANY WILL HAVE THE POWER AND THE RIGHT TO DEDUCT OR WITHHOLD, OR REQUIRE A
PARTICIPANT TO REMIT TO THE COMPANY, AN AMOUNT SUFFICIENT TO SATISFY FEDERAL,
STATE, LOCAL, FOREIGN OR OTHER TAXES (INCLUDING THE PARTICIPANT’S FICA
OBLIGATION) REQUIRED TO BE WITHHELD WITH RESPECT TO SUCH AWARD (OR EXERCISE
THEREOF).


 


(B)                                 WITHHOLDING ARRANGEMENTS. THE ADMINISTRATOR,
IN ITS SOLE DISCRETION AND PURSUANT TO SUCH PROCEDURES AS IT MAY SPECIFY FROM
TIME TO TIME, MAY PERMIT A PARTICIPANT TO SATISFY SUCH TAX WITHHOLDING
OBLIGATION, IN WHOLE OR IN PART BY (A) PAYING CASH, (B) ELECTING TO HAVE THE
COMPANY WITHHOLD OTHERWISE DELIVERABLE CASH OR SHARES HAVING A FAIR MARKET VALUE
EQUAL TO THE AMOUNT REQUIRED TO BE WITHHELD, (C) DELIVERING TO THE COMPANY
ALREADY-OWNED SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT REQUIRED TO
BE WITHHELD, OR (D) SELLING A SUFFICIENT NUMBER OF SHARES OTHERWISE DELIVERABLE
TO THE PARTICIPANT THROUGH SUCH MEANS AS THE ADMINISTRATOR MAY DETERMINE IN ITS
SOLE DISCRETION (WHETHER THROUGH A BROKER OR OTHERWISE) EQUAL TO THE AMOUNT
REQUIRED TO BE WITHHELD. THE AMOUNT OF THE WITHHOLDING REQUIREMENT WILL BE
DEEMED TO INCLUDE ANY AMOUNT WHICH THE ADMINISTRATOR AGREES MAY BE WITHHELD AT
THE TIME THE ELECTION IS MADE, NOT TO EXCEED THE AMOUNT DETERMINED BY USING THE
MAXIMUM FEDERAL, STATE OR LOCAL MARGINAL INCOME TAX RATES APPLICABLE TO THE
PARTICIPANT WITH RESPECT TO THE AWARD ON THE DATE THAT THE AMOUNT OF TAX TO BE
WITHHELD IS TO BE DETERMINED. THE FAIR MARKET VALUE OF THE SHARES TO BE WITHHELD
OR DELIVERED WILL BE DETERMINED AS OF THE DATE THAT THE TAXES ARE REQUIRED TO BE
WITHHELD.


 


16.                                 NO EFFECT ON EMPLOYMENT OR SERVICE. NEITHER
THE PLAN NOR ANY AWARD WILL CONFER UPON A PARTICIPANT ANY RIGHT WITH RESPECT TO
CONTINUING THE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER WITH THE
COMPANY, NOR WILL THEY INTERFERE IN ANY WAY WITH THE PARTICIPANT’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE SUCH RELATIONSHIP AT ANY TIME, WITH OR WITHOUT
CAUSE, TO THE EXTENT PERMITTED BY APPLICABLE LAWS.


 


17.                                 DATE OF GRANT. THE DATE OF GRANT OF AN AWARD
WILL BE, FOR ALL PURPOSES, THE DATE ON WHICH THE ADMINISTRATOR MAKES THE
DETERMINATION GRANTING SUCH AWARD, OR SUCH OTHER LATER DATE AS IS DETERMINED BY
THE ADMINISTRATOR. NOTICE OF THE DETERMINATION WILL BE PROVIDED TO EACH
PARTICIPANT WITHIN A REASONABLE TIME AFTER THE DATE OF SUCH GRANT.

 

17

--------------------------------------------------------------------------------


 


18.                                 TERM OF PLAN. SUBJECT TO SECTION 22 OF THE
PLAN, THE PLAN WILL BECOME EFFECTIVE UPON ITS ADOPTION BY THE BOARD. IT WILL
CONTINUE IN EFFECT FOR A TERM OF TEN (10) YEARS UNLESS TERMINATED EARLIER UNDER
SECTION 19 OF THE PLAN.


 


19.                                 AMENDMENT AND TERMINATION OF THE PLAN.


 


(A)                                  AMENDMENT AND TERMINATION. THE
ADMINISTRATOR MAY AT ANY TIME AMEND, ALTER, SUSPEND OR TERMINATE THE PLAN.


 


(B)                                 STOCKHOLDER APPROVAL. THE COMPANY WILL
OBTAIN STOCKHOLDER APPROVAL OF ANY PLAN AMENDMENT TO THE EXTENT NECESSARY AND
DESIRABLE TO COMPLY WITH APPLICABLE LAWS.


 


(C)                                  EFFECT OF AMENDMENT OR TERMINATION. NO
AMENDMENT, ALTERATION, SUSPENSION OR TERMINATION OF THE PLAN WILL IMPAIR THE
RIGHTS OF ANY PARTICIPANT, UNLESS MUTUALLY AGREED OTHERWISE BETWEEN THE
PARTICIPANT AND THE ADMINISTRATOR, WHICH AGREEMENT MUST BE IN WRITING AND SIGNED
BY THE PARTICIPANT AND THE COMPANY. TERMINATION OF THE PLAN WILL NOT AFFECT THE
ADMINISTRATOR’S ABILITY TO EXERCISE THE POWERS GRANTED TO IT HEREUNDER WITH
RESPECT TO AWARDS GRANTED UNDER THE PLAN PRIOR TO THE DATE OF SUCH TERMINATION.


 


20.                                 CONDITIONS UPON ISSUANCE OF SHARES.


 


(A)                                  LEGAL COMPLIANCE. SHARES WILL NOT BE ISSUED
PURSUANT TO THE EXERCISE OF AN AWARD UNLESS THE EXERCISE OF SUCH AWARD AND THE
ISSUANCE AND DELIVERY OF SUCH SHARES WILL COMPLY WITH APPLICABLE LAWS AND WILL
BE FURTHER SUBJECT TO THE APPROVAL OF COUNSEL FOR THE COMPANY WITH RESPECT TO
SUCH COMPLIANCE.


 


(B)                                 INVESTMENT REPRESENTATIONS. AS A CONDITION
TO THE EXERCISE OF AN AWARD, THE COMPANY MAY REQUIRE THE PERSON EXERCISING SUCH
AWARD TO REPRESENT AND WARRANT AT THE TIME OF ANY SUCH EXERCISE THAT THE SHARES
ARE BEING PURCHASED ONLY FOR INVESTMENT AND WITHOUT ANY PRESENT INTENTION TO
SELL OR DISTRIBUTE SUCH SHARES IF, IN THE OPINION OF COUNSEL FOR THE COMPANY,
SUCH A REPRESENTATION IS REQUIRED.


 


21.                                 INABILITY TO OBTAIN AUTHORITY. THE INABILITY
OF THE COMPANY TO OBTAIN AUTHORITY FROM ANY REGULATORY BODY HAVING JURISDICTION,
WHICH AUTHORITY IS DEEMED BY THE COMPANY’S COUNSEL TO BE NECESSARY TO THE LAWFUL
ISSUANCE AND SALE OF ANY SHARES HEREUNDER, WILL RELIEVE THE COMPANY OF ANY
LIABILITY IN RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES AS TO WHICH
SUCH REQUISITE AUTHORITY WILL NOT HAVE BEEN OBTAINED.


 


22.                                 STOCKHOLDER APPROVAL. THE PLAN WILL BE
SUBJECT TO APPROVAL BY THE STOCKHOLDERS OF THE COMPANY WITHIN TWELVE (12) MONTHS
AFTER THE DATE THE PLAN IS ADOPTED. SUCH STOCKHOLDER APPROVAL WILL BE OBTAINED
IN THE MANNER AND TO THE DEGREE REQUIRED UNDER APPLICABLE LAWS.

 

18

--------------------------------------------------------------------------------